Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The election of Group (I) and the election of edetic acid and boric acid as the elected species are maintained. 

Claim Status
Claims 1-7 are canceled. Claim 6-14, 16, 21, and 27-29 are pending. Claim 21 is withdrawn. Claims 6-14, 16, and 27-29 are examined in accordance to the elected species.
The amendment filed on 07/21/2022 in response to the Non-Final office Action of 05/25/2022 is acknowledged and has been entered.

Applicant’s argument
Applicant’s arguments filed 07/21/2022 have been fully considered. Rejections and objections not reiterated form previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application.  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness. 
Claims 6-14, 16, and 27-29 are rejected under 35 U.S.C. 103 as being un-patentable over Karavas (WO2015/055301A1) in view of Katz, American Journal of Ophthalmology, Volume 127, Issue 1, January 1999, Pages 20-26 and Brimonidine Tartrate Label, Physician Total Care, Inc. 1/2010, and Takayuki, International Journal of Pharmaceutics 290 (2005) 83-89.
Karavas teaches a preservative-free, aqueous solution in the form of eye drops packed in a container that ensures stability of the product, ideal eye drop volume and reduced drop volume variability and provides efficient dispensing comprising an active ingredient selected from chloramphenicol, timolol, dorzolamide, travoprost, bimatoprost and combinations thereof such as travoprost/timolol, dorzolamide/timolol. (See Abstract, claim 1, and claim 2.). Moreover, Karavas teaches the preferred composition is

    PNG
    media_image1.png
    352
    517
    media_image1.png
    Greyscale
 having a pH of 5.65. (See Example 3 and Example 4.) Natrosol HX 250 is a high molecular weight polymer. Karavas also teaches the preservative-free, aqueous solution formulation can contain a nonionic surfactant. (See page 7, lines 13-17.). Moreover, Karavas teaches the pH of the formulation is about 5 to about 8. (See page 7, lines 1-3). Although, Karavas teaches Example 4 as one of the preferred formulations, Karavas also teaches ophthalmic drugs such as dorzolamide, timolol, and brimonidine can be used. (See page 5, lines 7-10.). Additionally, Karavase teaches ophthalmic preparations should be formulated at a pH equivalent to the tear fluid value of 7.4. Practically, this seldom is achieved as the large majority of active ingredients used in ophthalmology are salts of weak bases and are most stable at an acid pH. Optimum pH adjustment generally requires a compromise on the part of the formulator. It is generally accepted that a low pH (acid) per se necessarily will not cause stinging or discomfort on instillation. If the overall pH of the tears, after instillation, reverts rapidly to pH 7.4, discomfort is minimal. A preferred range of pH therefore must be selected according to the active ingredient used. (See page 6, lines 23-35.) Karavas further teaches the container can be a multidose container. (See page 10, lines 19-21.) The absence of teaching of a backflow prevention function in the multiple-dose container of Karavas is evidenced that multiple-dose container of Baranowski et al. is a multiple-dose container without a backflow prevention function. Karavas teaches ocular administration of drugs is primary associated with the need to treat ophthalmic disease. (See page 1, lines 12.)
	Karavas does not teach brimonidine. Moreover, does not teach brimonidine in the amount claimed. 
	Katz teaches patients receiving timolol experienced significant decreases in heart rate (P < .001) from baseline at all follow-up visits. No significant changes in heart rate were seen in patients treated with brimonidine tartrate. Brimonidine tartrate in the amount of 0.2% is safe and effective in the long-term lowering of intraocular pressure in patients with glaucoma or ocular hypertension, with efficacy comparable to that of timolol but without a notable negative chronotropic effect on the heart. (See Abstract.) 
	Brimonidine Tartrate Label teaches brimonidine Tartrate Ophthalmic Solution, 0.15% (1.5 mg brimonidine tartrate per mL equivalent to 1.0 mg brimonidine free base per mL) at pH 7.2. (See first paragraph.)  Brimonidine Tartrate Label teaches the brimonidine Tartrate Ophthalmic Solution, 0.15% contains povidone; boric acid; sodium borate; calcium chloride; magnesium chloride; potassium chloride; mannitol; sodium chloride; POLYQUAD 0.001% (0.01 mg/mL); purified water; with hydrochloric acid and/or sodium hydroxide to adjust pH to 7.2. (See Second paragraph.) Brimonidine Tartrate Label further teaches the brimonidine tartrate ophthalmic formulation is indicated for lowering intraocular pressure in patient with open-angle glaucoma or ocular hypertension. (See page 2, fourth paragraph.)
Takayuki teaches a combination of 0.005% EDTA and 1% boric acid synergistically enhanced the corneal penetration of CS-088, an anti-glaucoma drug; this synergistic increase is advantageous for formula development because the amount of pharmaceutical additives required in a drug product can be reduced while maintaining the same pharmacological activity. Therefore, the combination of EDTA and boric acid is considered to be safe enhancer and is expected to show similar effects in another drug formulation. (Page 88; first column and last paragraph bridging second column and first paragraph.) 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to modify the composition taught by Karavas to include the 0.005% EDTA and 1% boric acid as corneal penetration enhancer as taught by Takayuki and replace the timolol with the 0.2% brimodinine tartrate taught by Katz and the 0.15% brimodinine tartrate taught by Brimonidine Tartrate Label to give the claimed invention. One would have been motivated to do so because Takayuki teaches combination of 0.005% EDTA and 1% boric acid synergistically enhances the corneal penetration of anti-glaucoma drug, because Katz teaches brimonidine tartrate in the amount of 0.2% is safe and effective in the long-term lowering of intraocular pressure in patients with glaucoma or ocular hypertension, with efficacy comparable to that of timolol but without a notable negative chronotropic effect on the heart. (See Abstract.) and also because the formulation comprising brimonidine tartrate can be obtained at a pH 7.2 as taught by Brimonidine Tartrate Label. One would reasonably expect the the replacement of timolol with the 0.2 or 0.15% and brimonidine at a pH of 7.2 and the inclusion of a combination of 0.005% EDTA and 1% boric acid to successfully reduce intraocular pressure with success. 
 
Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669.  The examiner can normally be reached on Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEAN P CORNET/Primary Examiner, Art Unit 1628